 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUDSON INSURANCE COMPANY,                      No. 1:18-cv-00907-DAD-SKO
12                       Plaintiff,
13           v.                                      ORDER DIRECTING THE CLERK TO
                                                     TERMINATE CERTAIN DEFENDANTS
14    GOLDEN STATE BROKERS, INC., et al.,
                                                     (Docs. 214, 215)
15                       Defendants.
16

17
            On December 17, 2019, and December 18, 2019, Plaintiff filed notices of “Voluntary
18
     Dismissal of Certain Defendants,” dismissing without prejudice the following defendants:
19
            AS TRUCKING, a business entity, form unknown;
20
            C&V TRANSPORT, a business entity, form unknown;
21

22          EXPEDITED FREIGHTWAY, INC., a California Corporation;

23          JM EXPRESS, INC., a California Corporation;

24          GOLDEN STATE BROKERS, INC., a California corporation;

25          AMANDIP SINGH SHOKER, an individual.
26   (Docs. 214, 215.)
27

28
 1            In relevant part, Rule 41(a)(1)(A) provides as follows:

 2            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for
 3
              summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
 4            appeared.

 5   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
 6   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
 7   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111 F.3d
 8   688, 692 (9th Cir. 1997). Because Plaintiff filed a notice of dismissal before the above-named
 9   defendants served either an answer or a motion for summary judgment, this case has automatically
10   terminated as to those defendants. See Fed. R. Civ. P. 41(a)(1)(A)(i).
11            Accordingly, the Clerk of Court is directed to TERMINATE Defendants AS Trucking,
12   C&V Transport, Expedited Freightway, Inc., JM Express, Inc., Golden State Brokers, Inc., and
13   Amandip Singh Shoker.
14            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining
15   defendants.
16
     IT IS SO ORDERED.
17

18   Dated:     December 19, 2019                                  /s/   Sheila K. Oberto            .
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
